DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-8, 10-13, 15, 16 and 18 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a display panel wherein the filler is made of the same material as the color filter layer; wherein the filler at least comprise a first filler; and wherein the filler comprises the first filler, a second filler and a third filler; the color filter layer comprises a first color filter, a second color filter and a third color filter; the first filler has the same color as the first color filter; the second filler has the same color as the second color filer; and the third filler has the same color as the third color filter, in combination with all the other claim limitations; claim 15) a display panel wherein the filler is made of the same material as the color filter layer and comprises a first filler, a second filler and a third filler; the color filter layer comprises a first color filter, a second color filter and a third color filter; the first filler has the same color as the first color filter; the second filler has the same color as the second color filter; the third filler has the same color as the third color filter; and an arrangement order of the first filler, the second filler and the third filler is the same as that of the first color filter layer, the second color filter layer and the third color filter layer, in combination with all the other claim limitations; and claim 16) a display apparatus .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD H KIM/Primary Examiner, Art Unit 2871